Case 5:19-cr-00151-DSF Document 112-2 Filed 08/19/19 Page 1 of 3 Page ID #:438




                       EXHIBIT 2
 Case 5:19-cr-00151-DSF Document 112-2 Filed 08/19/19 Page 2 of 3 Page ID #:439
     U.S. Department of Homeland Security
     U.S. Customs and Border Protection                                 REPORT OF INVESTIGATION

     Event no.                         TITLE: Jail Calls from ROMERO
     IDO1904000063                                                                        Office
                                                                               ELC/SIU
 1   On August 16, 2019, Border Patrol Agent Garibay (BPA) received two compact discs
 2   (CDs). The CDs contained audio recordings of jail calls and video footage along with
 3   audio recording of jail visits for defendant ROMERO who was incarcerated at the San
 4   Bernardino County Jail at the time.
 5
 6   On August 18, 2019, BPA Garibay listened to phone call #211. This phone call occurred
 7   on August 07, 2019 at 11:37 a.m. ROMERO made the phone call to the phone number
 8   (323) 687-0202. In this conversation, ROMERO is talking to a female subject who is
 9   believed to be his wife.
10
11   Summary:
12
13   ROMERO is heard asking the female subject to write down a name of a detective who is
14   going to call her at a later time. Then, ROMERO is heard telling this female subject to
15   have “them” take her to his “cousins” parents. The female subject is heard asking
16   ROMERO, “They are my cousins, no?” It is believed that she is asking for confirmation
17   on whether or not they’re her cousins. The female subjects appears to be confused about
18   what ROMERO is asking her. ROMERO again tells her to go and talk to them so that
19   they know what to say. ROMERO is heard instructing her to go today because they, the
20   detectives, are going to start calling soon. ROMERO also tells this female subject to
21   instruct Carmen and Wendy on what they need to say when they get asked about his
22   “cousins”.
23
24   On August 18, 2019, BPA Garibay listened to phone call #212. This phone call occurred
25   on August 07, 2019 at 02:59 p.m. ROMERO made the phone call to the phone number
26   (323) 687-0202. In this conversation, ROMERO is talking to the same female subject
27   from earlier.
28
29   Summary:
30
31   ROMERO is heard asking the female subject if she had already found “them”. The
32   female subject replies “Yes.” The female subjects then states she found the mother of
33   RAYO. ROMERO then asked her if she found the father of ALEJANDRO. The female
34   subject replies that he was not home but that she had already told “the lady”. The female
35   subject then explained to ROMERO that the lady told her that she does not often call
36   “here” but that she will try to contact them again soon. ROMERO is heard asking the
37   female subject if she had already called the girls (probably his daughters). She replies that
38   she had already spoken with them. The female subject is heard saying she had already let
39   “Guero” know and also says she’s going to meet with him on Friday. Two of the
40   material witnesses are in fact named Rayo Pasilla-Gutierrez and Alejandro Campos-
41   Vasquez.
42

     Investigator:                                                       Date: August 18, 2019
     Moises I Garibay
     Border Patrol Agent

                                                                                      USA_0002871
 Case 5:19-cr-00151-DSF Document 112-2 Filed 08/19/19 Page 3 of 3 Page ID #:440
     U.S. Department of Homeland Security
     U.S. Customs and Border Protection                                REPORT OF INVESTIGATION

     Event no.                         TITLE: Jail Calls from ROMERO
     IDO1904000063                                                                     Office
                                                                                 ELC/SIU
43   On August 18, 2019, BPA Garibay listened to phone call #215. This phone call occurred
44   on August 07, 2019 at 08:51 p.m. ROMERO made the phone call to the phone number
45   (323) 687-0202. In this conversation, ROMERO is talking to one of his daughters.
46
47   Summary:
48
49   ROMERO is heard asking his daughter, Carmen or Wendy, if the detective had called her
50   yet. The daughter replied no and the ROMERO ask if her mother explained the situation
51   in which she answered “yes”. ROMERO is also heard asking her if she knows what to
52   say when the detective calls her. ROMERO is then heard explaining to his daughter to
53   tell the detective about his “cousins”. ROMERO’s daughter replies “Yes.” ROMERO
54   then changed the subject and they began talking about ROMERO’s grandchild.
55
56
57
58
59
60
61
62
63
64
65




     Investigator:                                                     Date: August 18, 2019
     Moises I Garibay
     Border Patrol Agent

                                                                                   USA_0002872
